The defendant, having been indicted on a charge of vagrancy on September 25, 1923, appeared and interposed a plea of guilty. On that date judgment of guilt was entered, a fine imposed, and an additional sentence of 12 months at hard labor imposed. The sentence to hard labor was suspended until April 15, 1924. There was written in the judgment entry:
  "The execution of the 12 months' hard labor for the county by way of additional punishment in this cause, be and the same is hereby suspended till April 15, 1924, conditioned on the future good conduct of said defendant and his observance of law."
The fine and costs were presently paid.
Section 7628 of the Code of 1907 was construed in Vinson v. State, 16 Ala. App. 536, 79 So. 316; Daly v. City of Decatur,18 Ala. App. 141, 90 So. 69; and Barrett v. State, 18 Ala. App. 246,90 So. 13. With this construction this section was carried forward and adopted in the Code of 1923 as section 5284. Under that section as we have construed it the trial judge has the power, in his discretion, to suspend the execution of the hard labor sentence until a subsequent term of his court, in which event he retains control over the sentence to and including the date named. Barrett v. State, supra.
We find no error in the record and the judgment is affirmed.
Affirmed. *Page 473